EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Zivan on 5/28/2021.
	
12. (Currently Amended) A method of counting sea lice on skin of a fish sample comprising:
providing a fish sample;
illuminating the fish sample with a light output having a spectral power distribution within the visible wavelength range from 380 nm to 780 nm including at least two dominant Application No. 15/545,342Docket No.: 2015P00105WOUS Reply to Final Office Action of March 4, 2019 Page 4 of 13 wavelength peaks comprising a first dominant wavelength peak in the range of 490-540 nm and a second dominant wavelength peak in the range of 620-660 nm; and 
counting the sea lice on skin of the fish sample;
wherein the first dominant wavelength peak and the second dominant wavelength peak are larger than any other wavelength peak within said visible wavelength range in said light output.
18. (Cancelled)
19. (Previously presented) The method of claim 
20. (Previously presented) The method of claim 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484